BOOKOUT, Judge
(dissenting).
I adhere to the dissent of Almon, J., in Nelson v. State, 50 Ala.App. 285, 278 So.2d 734 (1973). The state has shown that the indictment did in fact set forth the means by which the offense was committed.
This court still retains jurisdiction over the appeal pending determination on the application for rehearing. It is still within the power of this court to set aside our opinion. I do not agree with the conclusion reached by this court in Nelson, supra. The appellant should not receive a new trial where the quo modo was inadvertently omitted from the record on appeal by a clerical error, and where the true indictment is shown to us to be correct on application for rehearing.